Title: To Benjamin Franklin from Dumas, 18 January 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 18e. Janv. 1782.
Vous verrez par l’incluse, ce qui s’est passé ici depuis ma derniere de hier 8 jours, que j’avois laissée, pour vous être expédiée, en bonnes mains, mais, à ce que j’ai lieu de craindre, un peu négligentes; & si l’on m’a dit vrai, on doit avoir laissé passer au moins un ordinaire, avant de la mettre à la poste. Je ne fais que de revenir de Leide, où je crois avoir préparé de bonnes choses. Dans l’incluse, j’ai eu soin de ne rien exagérer. J’espere que dans peu l’Amérique sera mise sur le tapis dans l’Assemblée d’hollde [hollande].— Vous aurez vu, Monsieur, dans la Gazette, que nous avons fait l’usage que vous désiriez de ce qui regarde la triste Histoire du pauvre Hayne. Mr. Adams est retourné à Amsterdam, où il attend que je lui apprenne ce qui se passera ici. Mr. Fox m’a remis l’honorée votre qu’il avoit pour moi, à Amsterdam chez Mr. Adams, où nous nous sommes vus plusieurs fois. Je suis avec le plus sincere respect, pour toujours, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Passy à S. E. M. B. Franklin
 
Addressed: His Excellency / B. Franklin, Esqr. Min. Plenipo: / from the United States / Passy./.
